UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-2191


RORY MAYBERRY, United       States   ex   rel.;   ROBERT   ISAKSON,
United States ex rel.,

                Plaintiffs – Appellants,

          and

UNITED STATES OF AMERICA,

                Party-in-Interest,

          v.

MICHAEL BATTLES; SECURITY VENTURES INTERNATIONAL, LIMITED;
DANUBIA GLOBAL, INCORPORATED; RICHARD LEVINSON; AMY CLARK;
WINDMILL INTERNATIONAL, LIMITED; HANSFORD T. JOHNSON;
DOUGLAS COMBS; SCOTT CUSTER,

                Defendants – Appellees,

CUSTER BATTLES, LLC,

                Debtor – Appellee,

          and

EMERGENT BUSINESS SERVICES; TARHEEL TRAINING, LLC; ROB ROY
TRUMBLE; SALLYPORT GLOBAL HOLDING, LLC; JOSEPH MORRIS; JOHN
DEBLASIO,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:06-cv-00364-LO-TCB)
Submitted:   April 27, 2010               Decided:   May 21, 2010


Before KING, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Victor Aronoff Kubli, KUBLI & ASSOCIATES, P.C., Vienna,
Virginia, for Appellants.  Craig Crandall Reilly, Alexandria,
Virginia; Peter Barton Hutt, II, Duncan Stevens, AKIN, GUMP,
STRAUSS, HAUER & FELD, LLP, Washington, D.C.; Eugene Andrew
Burcher, WALSH COLUCCI LUBELEY EMRICH & WALSH, PC, Prince
William,   Virginia; Scott  Custer, Bradenton,  Florida,  for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Rory Mayberry and Robert Isakson appeal the district

court’s   order     accepting   the   recommendation      of   the   magistrate

judge, granting the motion for Fed. R. Civ. P. 37 sanctions,

dismissing this action with prejudice, and awarding reasonable

expenses and fees to Defendants.             We have reviewed the record

and find no reversible error.              Accordingly, we affirm for the

reasons stated by the district court in its opinion from the

bench.    Mayberry v. Battles, No. 1:06-cv-00364-LO-TCB (E.D. Va.

Oct. 10, 2008).          We dispense with oral argument because the

facts    and    legal   contentions   are    adequately   presented     in   the

materials      before   the   court   and   argument   would    not    aid   the

decisional process.

                                                                      AFFIRMED




                                       3